Dismissed and Opinion Filed September 14, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-00866-CV


 IN RE COLUMBIA MEDICAL CENTER OF ARLINGTON SUBSIDIARY, L.P. D/B/A
                MEDICAL CENTER ARLINGTON, Relator


                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06294-C

                           MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Bridges
       The Court has before it relator’s motion to dismiss this original proceeding. Relator

states that the parties have reached an agreement regarding the discovery dispute that is the

subject of the petition for writ of mandamus. We grant the motion and dismiss this original

mandamus proceeding. See generally TEX. R. APP. P. 42.1(a)(1).



                                                /David L. Bridges/
150866F.P05                                     DAVID L. BRIDGES
                                                JUSTICE